Citation Nr: 1727841	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to October 1980 with an honorable discharge and from July 1981 to February 1984 with a discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded by the Board in November 2012, October 2014, and March 2016 for additional development and is now returned to the Board for further appellate action.  In July 2016 the RO granted service connection for a right knee disability and awarded an initial rating of 10 percent.  Therefore that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted.  

The Veteran was afforded a VA examination in June 2016 where upon examination and a review of the records, the VA examiner determined the Veteran did not have a diagnosis of bipolar disorder.  The examiner provided a rationale that the diagnosis of bipolar disorder was very likely a misdiagnosis; noting that the Veteran's "long history of stimulant addition is accounting for any manic presentation...[and] if [the] Veteran is able to maintain a documented period of sobriety, diagnostic clarification related to substance induced mood disorders versus an organic type mood disorder could be ruled in/ruled out."  The Veteran reported psychiatric treatment as early as 1993.  As the examiner did not diagnose the Veteran with an acquired psychiatric disorder, no etiological opinion was required.  On remand the AOJ should afford the Veteran another VA examination with a different examiner to determine the etiology of any acquired psychiatric disorder found present, including those diagnosed during the appellate period, including, but not limited to mood disorder, bipolar disorder, and personality disorder.  

On remand all outstanding and relevant VA and private medical records should be identified and associated with the claims folder.  The RO should again make all efforts to find service medical records for the period of service from June 24, 1974 to October 23, 1980.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodian and request the Veteran's complete service treatment records from his active service, to include records from the Veteran's initial period of service from June 24, 1974 to October 23, 1980.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of all currently present psychiatric disorders including bipolar disorder.  The claims file must be made available to and be reviewed by the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide the following information and opinions:

a) Identify all currently present psychiatric disorders. The examiner must reconcile any prior diagnoses of record to include: mood disorders, personality disorders, and bipolar disorder.

If the examiner determines that a diagnosis of an acquired psychiatric disorder is not appropriate, the examiner should specifically discuss the propriety of the diagnoses of record, including, but not limited to, bipolar disorder, mood disorder and any personality disorder.

b) Is it at least as likely as not (a 50 percent or greater probability) that each diagnosed psychiatric disorder had its onset in, or was caused by, the Veteran's period of active service?

In providing the above information and opinions, the examiner is requested to specifically address the following: 1) treatment records from North Texas Healthcare System reporting that the Veteran had a diagnosis of major depression, mood disorder, depressive disorder, panic disorder and bipolar disorder; 2) VA treatment records which note a diagnosis of mood disorder; 3) evidence of the Veteran's non-continuous substance abuse; 4) the Veteran's lay statements; and 5) service treatment records.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




